NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


EDWARD RUIZ MURGUIA,               )
                                   )
           Appellant,              )
                                   )
v.                                 )               Case No. 2D19-282
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed November 1, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Manatee County; Hunter W. Carroll, Judge.



PER CURIAM.


            Affirmed.


NORTHCUTT, MORRIS, and BADALAMENTI, JJ., Concur.